DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140134884 A (hereinafter “KR ‘884) (Note:  A machine translation is provided with this office action).
KR ‘884 teaches formula 1 compounds for an organic electroluminescent device (see abstract):

    PNG
    media_image1.png
    172
    516
    media_image1.png
    Greyscale
.
In the formula 1, “A” is aryl or heteroaryl, L is a group or is not present when “n” is zero, integer “m” may be 1, X and Y may be selected as O or S, adjacent R2 and R3 or R6 and R7 “may combine with each other…to form a saturated or unsaturated ring”, and “Ar” group may be aryl or heteroaryl (see formula 1 definitions at pages 3 to 4 of translation copy).

	Regarding claims 3 to 6, the instant L groups are not required to be present as each of a1, a2 and a11 may be 0.
 	Regarding claims 7-9, “A” of KR ‘844 may be selected at least as aryl naphthyl (see page 4 of 5 of translation copy) and Ar may be at least phenyl (see pages 4 to 6 of translation copy).
	Regarding claims 10 and 11, KR ‘844 formula 1 R1 to R8 that are not the two adjacent groups bonding to form an additional ring or the location where Q bonds may be selected as at least hydrogen (see page 4 of translation copy).
	Regarding claims 12 to 13, R1 to R8 groups may include alkyl amine (see page 4 of translation copy) with respect to a group meeting the requirement of a second group corresponding to instant Formula 2 group.
	Regarding claim 14, the KR ‘844 Q bonding site location may be at any of R1 to R8 (see page 4 of translation copy) and an alkylamine may be any one of R1 to R8 (see page 4 of translation copy).  Accordingly, the groups may be located at KR ‘844 formula 1 R1 and R4 locations where R2 and R3 join to form an additional ring or at R5 and R8 locations where R6 and R7 join to form an additional ring.  Regarding claim 15, KR ‘844 formula 1 may be of the form of instant Formula 1Aa or additionally, an R group may be an aryl (phenyl) group further substituted by an alkylamine (see pages 4 and 6 of the translation copy) per instant formula 1Ab including a phenylene linking group.
	Regarding device claims 17 and 18, the Formula 1 compound is used in an organic layer of an organic electroluminescent device (see KR ‘844 claim 6) and the organic layer may comprise a hole injecting layer, a hole transporting layer, a functional layer of both hole injection 
	While KR ‘844 does not show an example Formula 1 compound where one pair of adjacent R2 and R3 or R6 and R7 combine with each other to form an additional ring, given the teaching of the defined KR ‘844 Formula 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare Formula 1 material of the reference as described above wherein the resultant compound(s) would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational device within the disclosure of KR ‘844 with a predictable result and a reasonable expectation of success.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866) in view of JP 2014-231505 A (hereinafter JP ‘505).
Oh et al. discloses an amine compound formula for use in an organic electroluminescent device (see abstract):


    PNG
    media_image2.png
    179
    288
    media_image2.png
    Greyscale
.
exemplify specific heterocycle group 
    PNG
    media_image3.png
    64
    119
    media_image3.png
    Greyscale

as an A1 heterocycle in an example compound.  In the analogous art of EL device organic materials, JP ‘505 teaches benzo[b]naphtha[2,3-e][1,4]dioxin as a known heterocyclic group (see par. 14):

    PNG
    media_image4.png
    76
    191
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an Oh et al. A1 heterocycle group as the heterocycle group taught by JP ‘505, because Oh et al. teaches heterocycles as suitable for use as the A1 core group of the amine formula.  One would expect to achieve a functional compound according to the formula of Oh and including the specific heterocycle disclosed by JP ‘505 with a predictable result and a reasonable expectation of success.
	Regarding claims 3-6, the instant L groups are not required to be present by the instant formulas 1 and 2.  Alternatively, the Oh et al. amine compound does disclose the Z group may be A1 or A2-Q-A3 (see par. 50) where Q may be a heterocycle (see par, 53) and A2 and A3 may be selected as aromatic hydrocarbon groups (see par. 52).  The Oh et al. L groups may include aromatic groups such as phenyl or biphenyl (see par. 72) that may include further substitution groups (see par. 73).

	Regarding claims 10-13, the Oh et al. core group Z /A1 may be substituted or non-substituted (see par. 51 and par. 69).
	Further regarding claim 12, the Oh et al. amine compounds may comprise two amino groups when m = n is 2 (see par. 48-49).  Regarding claims 14 to 16, the amine groups on the core Z (A1) may be bonded at any location of the group as there is no restriction on where the core group may bond.  Further regarding claim 16, Oh et al. L groups may include at least phenyl per instant compound 1 (see par. 72).
	Regarding claim 17, the devices of Oh include an emission layer and the compound is included in a device between the electrodes (see par. 26 and 29). 
	Regarding claim 18, a device is formed that includes a hole transporting layer (NPB) and an electron transporting layer (Alq3) (see par. 79).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866) in view of JP 2014-231505 A (hereinafter JP ‘505), and in further view of Nakagawa et al. (US 2004/0124766 A1).
Oh et al. and JP ‘505 are relied upon as set forth above.
Oh et al. in view of JP ‘505 teaches an amine compound in a layer of a device between electrodes, but does not specifically teach the organic layer comprising the material may be considered a hole transport region including a hole transport layer.  In analogous art, Nakagawa et al. teaches functions required for an organic layer may be realized by either a single layer or a plurality of layers (see par. 93).  It would have been obvious to one of ordinary skill in the art before the effective filing .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Parham (US 9831441) teaches compounds similar to instant compounds having formula (1) heterocyclic groups where heteroatom “E” may be oxygen and substitution groups may include arylamine groups (see col. 2 to col. 3, line 19).
-Li (US 20160322584) teaches heterocyclic compounds having S and O heteroatoms (see abstract).
-JP 2006193706 A teaches diarylamine compounds that may have a heterocyclic core Y (see abstract and formula ()).
-Piorko et al., Journal of Heterocyclic Chemistry, (1992), Vol. 29 (6), pages 1609-1611 teaches benzo[b]naphtha[2,3-e][1,4]dioxin containing heterocyclic groups.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786